DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the remarks filed on 01/27/2022. The amendments filed on
01/27/2022have been entered. Accordingly, claims 104, 106-114, and 116-123 remain pending, claim 104, 106-107, 110-114, 116-117, and 120-123 have been amended, and claims 105 and 115 have been canceled.
Response to Arguments
Claim objections
Claim objections are moot in view of applicant’s amendments filed 01/27/2022 canceling claims 105, 115 and amend mending claims 113, 123.
Rejections under 35 USC 112
In light of applicant’s amendments filed 01/27/2022 canceling claims 105 & 115, and amendments to 111 & 121, the rejection under 112 for claims 105 & 115, claims 106-113 & 116-123 which are dependent from claims 105 & 115, respectively, and claims 111 & 121 has been rendered moot and is withdrawn.
Rejections under 35 USC 102
Applicant's arguments filed 01/27/2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 104 have been considered but are moot because the new ground of rejection the arguments do not apply to new references or the new combination of the references being used in the current rejection.
It is noted that applicant’s arguments in the third paragraph of page 7, applicant only argues that Wolf “fails to disclose” a series of listed limitations as a whole together, but does not argue that Wolf may teach some or part of the listed limitations.
It is noted that the arguments presented are unsupported by objective evidence. Applicant is reminded that arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). 
Claim Objections
Claim 104 is objected to because of the following informalities: “identification and location of target neural structures and non-target anatomical and neural structures at the one or more target sites” in lines 8-9 should be amended to “identification and location of target neural structures and non-target anatomical and non-target neural structures at the one or more target sites” to avoid issues regarding clarity under 35 USC 112(b).  Appropriate correction is required.
Claim 114 is also objected to for reciting the same and/or limitations outlined in the objection above.
Claims 106-113 & 116-123 are also rejected due to their dependency on either claim 104 or 114 in light of the objection above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 114 & 116-123 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 114 recites the phrases “receiving information related to the target site from the system prior to, during, and after use of the system to deliver energy to the target site, the information comprising: identification and location of target neural structures and non-target anatomical and neural structures at the one or more target sites” and “real-time feedback associated with efficacy of therapeutic neuromodulation treatment on the one or more target neural structures after therapeutic neuromodulation” in lines 9-12 & 16-17, which render the claim indefinite because it is not clear if the step for receiving information which comprises the identification and location of target neural structures and non-target anatomical and neural structures at the one or more target site occurs at all three intervals of “prior to”, “during”, and “after” use of the system, or if this step occurs only “prior to” use of the system, as the later steps recited steps for receiving the information comprising real-time feedback is recited as occurring at the “during” and “after” use of the system.
Further, it is also unclear how the information related to the target site can be received from the system prior to and during the use of the system when the information comprising real-time feedback associated with efficacy of therapeutic neuromodulation treatment on the one or more target neural structures after therapeutic neuromodulation. 
Claims 116-123 are also rejected due their dependency from claim 114.
Accordingly, the claim has been interpreted as the identification step occurs at least prior to but can include during and after use of the system. The real-time feedback information has been interpreted to occur during and after use of the system – which then results in the information being prior to, during, and after and comprising all three temporal pieces of the information provided to the operator.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 104, 106-114, and 116-123 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. (US20150202003, hereafter “Wolf”), in view of Gerrans et al. (US20140303665, hereafter “Gerrans”).
Regarding claims 104 and 114, Wolf discloses a system for treating a condition within a nasal cavity of a patient and corresponding method ([Abstract] advancing a treatment delivery portion of a treatment device into a nostril of the patient), the system comprising: 
a device comprising an end effector configured to deliver energy to a target site ([0011] the treatment delivery may involve delivering energy to the mucosal tissue in the upper airway, see end effector 32 in FIG. 6) and sense one or more properties of the target site ([0017] the device includes sensors to monitor tissue properties such as impedance and resistance); and 
a console unit operably associated with the device and configured to receive data from the device associated with the one or more properties of the target site and process data to provide information to an operator related to the target site ([0089]-[0090] console/display 36 in FIG. 6 displays information to a clinician during treatment including feedback information from sensors within the device and/or within the treatment element which provides selected parameters of treatment including time, power level, temperature, electric impedance, electric current, depth of treatment and/or other selectable parameters).
And claim 114 also requires the following limitations also taught by Wolf advancing the end effector to a target site within a nasal cavity of a patient ([Abstract] advancing a treatment delivery portion of a treatment device into a nostril of the patient); 
receiving information related to the target site from the system prior to, during, and after use of the system to delivery energy to the target site ([0077], [0089], [0181] the display is provided for displaying information to a clinician during treatment including quantitative information describing the energy being delivered to the treatment element located at the target site so that adjustments can be applied before and also during treatments so as to cater to anatomy changes during treatment, the secretion of mucins by mucus producing cells can be measured prior to, during and/or after a procedure in order to assess post-nasal drip in the patient, the post-nasal drip assessed for a patient may change depending on the amount of stimulation applied to the nasal mucosa, see claim interpretation above under the 112(b) rejection), the information comprising:
 identification and location of target neural structures and non-target anatomical and neural structures at the one or more target sites ([0188], [0190] the sensors may be used to sense/identify one or more tissue properties/identifiers in multiple types of tissue of the mucosa and located around and/or near the mucosa target site, including but not limited to mucosa, cartilage, dermis, epidermis and other types of body soft tissue. The sensors, attached to the treatment device, are placed/positioned at multiple different locations in and on the mucosa in order to sense the different tissue properties, and then identify the different tissue properties from the multiple types of tissue being examined/treated, [0128] some electrodes may be individually controlled to produce an optimal treatment effect using separate feedback to allow for more precise targeting of tissue in order to treat the desired target); 
 real-time feedback associated with efficacy of therapeutic neuromodulation treatment on one or more target neural structures during therapeutic neuromodulation ([0188] sensors are used to sense any of a number of relevant tissue properties, including but not limited to temperature, impedance of the target tissue to provide feedback to a physician or other user during a treatment procedure so that treatment adjustments can made or the treatment can be terminated, which indicates the feedback as being presented to the user in real time); but does not explicitly disclose the information also comprises real-time feedback associated with efficacy of therapeutic neuromodulation treatment on the one or more target neural structures after therapeutic neuromodulation.
However, in the same field of endeavor of the removal of unwanted biological material from interior portions of bodily cavities, such as sinuses in the medical specialties and disciplines of neurology and otolaryngology which perform ablation, cauterization, excision, decortications, and/or tissue modification in order to optimize hemostasis and resection using various forms and types of energy, such as radio-frequency and electrosurgical energy, Gerrans teaches identification and location of target neural structures and non-target anatomical and neural structures at the one or more target sites ([0024] providing physiological feedback determining/identifying where the target tissue material and from which the intra-lumen density of where the material resides/is located, in addition to determining the density and the location of where the bodily cavity itself is proximal and distal to the material/tissue target); and 
real-time feedback associated with efficacy of therapeutic neuromodulation treatment on one or more target neural structures during therapeutic neuromodulation ([0118], [0120] one or more temperature sensors are also employed to take continuous physiologic temperature readings of the tissues, tumors, membranes, or other intraluminal tissues, and devices in vivo, before and during the application of cryogenic and/or thermal treatment modalities and concurrently assess the temperatures, rates of temperature changes, and depth of energy penetration into the intraluminal tissues. By provide the physiologic metrics of the affected and non-affected areas, the effectiveness of the treatment element can be  maximized); and 
real-time feedback associated with efficacy of therapeutic neuromodulation treatment on the one or more target neural structures after therapeutic neuromodulation ([0120] one or more temperature sensors are also employed to take continuous physiologic temperature readings of the tissues, tumors, membranes, or other intraluminal tissues, and devices in vivo, and after the application of cryogenic and/or thermal treatment modalities and concurrently assess the temperatures, rates of temperature changes, and depth of energy penetration into the intraluminal tissues).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system and method disclosed by Wolf with the  location of target neural structures and non-target anatomical and neural structures at the one or more target sites and the real-time feedback associated with efficacy of therapeutic neuromodulation treatment on the one or more target neural structures after therapeutic neuromodulation as taught by Gerrans in order optimally position the treatment element within the bodily cavity and can pinpoint specific areas where the end effector is positioned which facilitates control of the distribution and/or application of the cryogenic or thermal treatment so that resulting tissue modification and/or dissection is optimized ([0021], [0120] of Gerrans)
Regarding claims 106 and 116, modified Wolf, in view of Gerrans, substantially discloses all the limitations of the claimed invention, specifically, Wolf discloses wherein the end effector comprises a plurality of elements and a subset of the plurality of elements are configured to deliver non-therapeutic stimulating energy to tissue at the one or more target sites at a frequency for locating at least one* of target neural structures ([0162]-[0163] the clinician may perform tests during navigation by activating one or more pairs of the electrodes 352 to determine based on measured results if proper contact  with the desired target been made or has not been made, as the measured results of the presence or absence of an energy pathway made between one or more pairs of electrodes, additionally one or more measured electrical parameters such as impedance, voltage, current, etc. at the target site is determined to be within a desired range to indicate contact with the proper anatomical target, so that once the correct target is determined, the clinician may activate the electrodes to deliver therapy to the target tissue at the treatment site, [0099] RF electrodes may be positioned adjacent to and in contact with a targeted tissue region. The RF electrodes may then be activated at some/locating frequency, and by controlling a spacing between electrodes, RF electrodes may then be activated at the specific frequency may be controlled for the specific target, [0011], [0025] discloses the tissue comprises nerve tissue underlying the mucosal tissue, and delivering the energy comprises ablating the nerve tissue, therefore the cited reference meets the limitation of “target nerve tissue”). The activation of one or more pairs of electrodes 352 in the cited tests corresponds to the claimed non-therapeutic energy stimulus.
*the limitation has been interpreted in the alternative, requiring only a frequency for locating target neural structures, or requiring only a frequency for locating non-target neural structures, or requiring only a frequency for locating non-target anatomical structures.
Regarding claim 107 and 117, modified Wolf, in view of Gerrans, substantially discloses all the limitations of the claimed invention, specifically, Wolf discloses wherein a subset of the plurality of elements of the end effector are configured to sense properties ([0096] portions of the treatment element 32 are inert and do not deliver energy to the tissue) of at least one* of the target neural structures ([0188], [0190] sensors located on a treatment device may be used to sense any of a number of relevant tissue properties such as impedance and temperature during treatment to provide feedback to a user, e.g. if a particular tissue temperature threshold is reached, sensors may provide a warning signal when a particular tissue temperature or impedance is reached, thereby determining a desired effect has been achieved, which will inform a physician decrease power delivery to a treatment device or so send the feedback signal to a physician in order for the physician to make treatment adjustments), and non-target anatomical structures in response to the non-therapeutic stimulating energy ([0188] sensors located on a treatment device may be used to sense any of a number of relevant tissue properties such as impedance in any suitable tissue or multiple, including non-tissues, such as but not limited to mucosa, cartilage, dermis, epidermis and other types of body soft tissue).
*the limitation has been interpreted in the alternative, requiring a subset of the plurality of elements of the end effector are configured to only sense properties of the target neural structures, or requiring a subset of the plurality of elements of the end effector are configured to only sense properties of non-target neural structures, or requiring a subset of the plurality of elements of the end effector are configured to only sense properties of non-target anatomical structures in response to the non-therapeutic stimulating energy.
Regarding claims 108 and 118, modified Wolf, in view of Gerrans, substantially discloses all the limitations of the claimed invention, specifically, Wolf discloses wherein the properties comprise at least one* of bioelectric properties and thermal properties ([0188] sensors located on a treatment device may be used to sense any of a number of relevant tissue properties such as impedance and temperature).
*the limitation has been interpreted in the alternative requiring only that the properties comprise physiological properties, or requiring only that the properties comprise bioelectric properties, and or requiring only that the properties comprise thermal properties.
Regarding claims 109 and 119, modified Wolf, in view of Gerrans, substantially discloses all the limitations of the claimed invention, specifically, Wolf discloses wherein the bioelectric properties comprises at least one* of resistance ([0092] the device includes resistance sensors configured to detect treatment variables or other control parameters at the targeted regions of a nasal passageway).
*the limitation has been interpreted in the alternative, requiring only the bioelectric properties comprising complex impedance, or requiring only the bioelectric properties comprising resistance, or requiring only the bioelectric properties comprising reactance, or requiring only the bioelectric properties comprising capacitance, or requiring only the bioelectric properties comprising inductance, or requiring only the bioelectric properties comprising permittivity, or requiring only the bioelectric properties comprising conductivity, or requiring only the bioelectric properties comprising nerve firing voltage, or requiring only the bioelectric properties comprising nerve firing current, or requiring only the bioelectric properties comprising depolarization, or requiring only the bioelectric properties comprising hyperpolarization, or requiring only the bioelectric properties comprising magnetic field, or requiring only the bioelectric properties comprising induced electromotive force.
Regarding claims 110 and 120, modified Wolf, in view of Gerrans, substantially discloses all the limitations of the claimed invention, specifically, Wolf discloses wherein the console unit is configured* to detect locations of at least one** of the target neural structures, and control the delivery of therapeutic energy from the end effector in neuromodulation pattern based on the locations of at least one*** of the neural anatomical structures ([0162]-[0163] the clinician may perform tests during navigation by activating one or more pairs of the electrodes 352 to determine based on measured results if proper contact  with the desired target been made or has not been made, as the measured results of the presence or absence of an energy pathway made between one or more pairs of electrodes, additionally one or more measured electrical parameters such as impedance, voltage, current, etc. at the target site is determined to be within a desired range to indicate contact with the proper anatomical target, so that once the correct target is determined, the clinician may activate the electrodes to deliver therapy to the target tissue at the treatment site, [0011], [0025] discloses the tissue comprises nerve tissue underlying the mucosal tissue, and delivering the energy comprises ablating the nerve tissue [0027] and delivering the treatment comprises simultaneously mechanically altering the mucosal tissue with the underlying nerve tissue and delivering energy to the at least one tissue, which includes delivering the treatment comprises modifying/modulating the at least one nerve tissue. Detecting contact at a target location as cited necessitates detecting location as claimed and the modified/modulated treatment energy for treatment of nerve tissue cited constitutes a neuromodulation pattern as claimed).
*the limitation has been interpreted in the alternative, requiring the console to only detect locations… or requiring the console only to map locations…
**the limitation has been interpreted in the alternative, requiring the console to only detect or only to map locations of the target neural structures, or requiring the console to only detect or only to map locations of non-target neural structures, or requiring the console to only detect or only to map locations of non-target anatomical structures
***the limitation has been interpreted in the alternative, requiring the control of the delivery of therapeutic energy from the end effector in neuromodulation pattern being based only on the locations of at least one of the target neural structures, or requiring the control of the delivery of therapeutic energy from the end effector in neuromodulation pattern being based only on the locations of at least one of non-target neural structures, or requiring the control of the delivery of therapeutic energy from the end effector in neuromodulation pattern being based only on the locations of at least one of non-target anatomical structures.
Regarding claims 111 and 121, modified Wolf, in view of Gerrans, substantially discloses all the limitations of the claimed invention, specifically, Wolf discloses wherein at least some of the elements of the end effector are configured to deliver energy based on the neuromodulation pattern at a level sufficient to therapeutically modulate one or more nerves associated with the locations of the target neural structures while avoiding locations* of the non-target neural structures ([0099] RF electrodes may be positioned adjacent to/ non-target neural structures and in contact with a targeted tissue region/ the target neural structures. The RF electrodes may then be activated at some/locating frequency and power level therapeutically effective duration and by controlling a spacing between electrodes at the specific frequency may be controlled for the specific target, [0102] additionally, the treatment element 32 comprises shields configured to protect non-target tissue surrounding the tissue to be treated from coming into contact with the cauterizing agent, [0025] discloses the tissue comprises nerve tissue underlying the mucosal tissue, and delivering the energy comprises ablating the nerve tissue by  adjusting the amount of delivered energy by adjusting a setting of the treatment delivery portion [0027] and delivering the treatment comprises simultaneously mechanically altering the mucosal tissue and delivering energy to the at least one tissue, which includes delivering the treatment comprises modifying/modulating the at least one nerve tissue). The modified/modulated treatment energy for treatment of nerve tissue cited constitutes a neuromodulation pattern as claimed.
*the limitation has been interpreted in the alternative, requiring avoiding locations** of the only non-target neural structures, or requiring avoiding locations** of the only non-target anatomical structures.
Regarding claims 112 and 122, modified Wolf, in view of Gerrans, substantially discloses all the limitations of the claimed invention, specifically, Wolf discloses wherein the console unit comprises a controller configured to selectively control energy output from elements of the end effector ([0096] treatment element 32 is configured to deliver energy at only selective locations on the outer surface of the treatment element 32), wherein some of the elements are configured to be independently activated and controlled to thereby deliver energy independent of one another ([0096] selective elements of the treatment element 32 are individually controlled so that they can be configured to deliver energy to selected regions of the treatment element 32, [0128] the treatment device comprises an array or multiple pairs of electrodes, each pair of electrodes (bipolar) or each electrode (monopolar) has a separate, controlled electrical channel to allow for different regions of the treatment element to be activated separately).
Regarding claims 113 and 123, modified Wolf, in view of Gerrans, substantially discloses all the limitations of the claimed invention, specifically, Wolf discloses wherein the controller is configured to adjust energy output from elements of the end effector based, at least in part, on the real-time feedback associated with the efficacy of therapeutic neuromodulation on the one or more target neural structures during therapeutic neuromodulation thereof ([0188], [0190] sensors located on a treatment device may be used to sense any of a number of relevant tissue properties such as impedance and temperature during treatment to provide feedback to a user, e.g. if a particular tissue temperature threshold is reached, sensors may provide a warning signal when a particular tissue temperature or impedance is reached, thereby determining a desired effect has been achieved, which will inform a physician decrease power delivery to a treatment device or so send the feedback signal to a physician in order for the physician to make treatment adjustments [0025] discloses the tissue comprises nerve tissue underlying the mucosal tissue, and delivering the energy comprises ablating the nerve tissue [0027] and delivering the treatment comprises simultaneously mechanically altering the mucosal tissue and delivering energy to the at least one tissue, which includes delivering the treatment comprises modifying/modulating the at least one nerve tissue). When the user adjusts based on the feedback via the input controls 38, as in [0091], this necessitates an underlying hardware controller/processor to update the input treatment parameters. Additionally, the electronic control system 42 of [0092] controls timing, location, intensity and/or other properties and characteristics of energy or other treatment applied to targeted regions of a nasal passageway. See also “the control system may include a closed-loop control system having any number of sensors, such as thermocouples, electric resistance or impedance sensors, ultrasound transducers, or any other sensors configured to detect treatment variables or other control parameters” in [0092].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.S./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793